Case 1:18-cv-09629-VEC Document 14 Filed 12/14/18 Page 1 of 4


                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 12/14/2018
Case 1:18-cv-09629-VEC Document 14 Filed 12/14/18 Page 2 of 4
Case 1:18-cv-09629-VEC Document 14 Filed 12/14/18 Page 3 of 4
Case 1:18-cv-09629-VEC Document 14 Filed 12/14/18 Page 4 of 4
